Title: To George Washington from William Livingston, 12 December 1778
From: Livingston, William
To: Washington, George


  
    Dear Sir
    Trenton [N.J.] 12 Dec. 1778
  
  I have your Excellency’s favour of the 7th before me, & have dispatched orders for the removal of the live stock & Provisions from those parts of monmouth w[h]ere they are most in danger of falling  
    
    
    
    into the Enemy’s hands to places of greater safety—As our Assembly will rise to day, I shall expect your dispatches at Elizabeth Town, & have the honour to be with great respect your Excellencys.
